                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  CIVIL NO. 3:17-CV-37

 UNITED STATES OF AMERICA ex rel.
 TARYN HARTNETT, and DANA
 SHOCHED,

                Plaintiff,                           MEMORANDUM IN SUPPORT OF THE
                                                       UNITED STATES’ MOTION FOR
                v.                                     SUMMARY JUDGMENT AS TO
                                                       DEFENDANT DOUGLAS SMITH
 PHYSICIANS CHOICE LABORATORY
 SERVICES, DOUGLAS SMITH, PHILIP
 MCHUGH AND MANOJ KUMAR,

                Defendants.


       Defendant Douglas Smith directed and participated in a kickback scheme to induce the

referral of urine drug testing (“UDT”) samples, including those from Medicare beneficiaries, to

Physicians Choice Laboratory Services (“PCLS”), a toxicology lab in which he had a significant

ownership interest and from which he personally received roughly $47 million in distributions

over the course of its operations. Specifically, Smith paid $300,000 to his business associate, James

“Jim” Lord, to fund Lord’s purchase of a medical practice in Knoxville, Tennessee, in order to the

referral of UDTs to PCLS. Not only did Smith pay this remuneration with the intent to induce the

referral of UDT samples to PCLS, he was successful in doing so: witness testimony and claims

data show a tight temporal nexus between the payment of the kickback and the referral of samples.

PCLS billed Medicare for these referrals, and because claims tainted by kickbacks are per se false

claims, the United States seeks entry of judgment against Smith, finding him liable under the False

Claims Act (Counts I and II), and awarding treble damages and assessing civil penalties as

compensation for the loss to the Medicare program.




                                                 1
                            SUMMARY JUDGMENT STANDARD

       Summary judgment is “properly regarded not as a disfavored procedural shortcut, but

rather as an integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy, and inexpensive determination of every action.” Celotex Corp., 477 U.S. 317, 327 (1986).

It should be rendered if materials in the record, including but not limited to, depositions,

documents, electronically stored information, affidavits or declarations, interrogatory answers, or

other materials. Fed. R. Civ. P. 56(c)(1)(A). The moving party bears the burden of demonstrating

that there is no dispute as to any material fact in the case. Celotex, 477 U.S. at 323. The Supreme

Court has clarified that this does not mean that any factual dispute will defeat the motion: “[b]y its

very terms, this standard provides that the mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). A dispute about a material fact is genuine only if the evidence is

such that a reasonable jury could return a verdict for the non-moving party. Id. at 248.

       Additionally, the United States requests that its first set of Admissions served on Smith be

admitted based on Smith’s failure to respond within the period of time required by the Federal

Rules of Civil Procedure or thereafter. “Unanswered requests for admissions are considered

admitted as a matter of law,” Fed R. Civ. P. 36(a); Batson v. Porter, 154 F.2d 566, 568 (4th Cir.

1946), and may properly serve as a basis for summary judgment. Adventis, Inc. v. Consol. Prop.

Holdings, Inc., 124 F. App’x 169, 173 (4th Cir. 2005). “[O]nce a matter that is properly subject of

an admission under Rule 36(b) has been admitted during discovery, the district court is not free to

disregard that admission.” (Id.) (citations omitted); see La Michoacana Nat., LLC v. Maestre, 2019

WL 2403106, at *1 (W.D.N.C. June 6, 2019) (vacated by La Michoacana Nat., LLC v. Maestre,




                                                  2
2020 WL 1233652 (W.D.N.C. Mar. 12, 2020) (where order granting summary judgment was

grounded entirely on counsel’s false representation that defendant never responded to RFAs));

Acosta v. Del Sol P'ship 2, Inc., 2018 WL 907410, at *1 (E.D.N.C. Feb. 15, 2018). This is an

appropriate use of admissions, especially when sufficient notice of the effect of failure to respond

was provided to the non-movant, and the movant does not rely solely on the admissions to support

summary judgment. See United States v. Renfrow, 612 F. Supp. 2d 677, 681-83 (E.D.N.C. 2009);

see also United States v. Garcia-Soto, 2011 WL 486186, at *1 (E.D.N.C. Feb. 7, 2011); USRP

(Gant 1), LLC v. Langston, 2006 WL 4681143, *2 (E.D.N .C. March 13, 2006) (collecting cases);

United States v. 2204 Barbara Lane, 960 F.2d 126 11th Cir. 1992) (applying principle to pro se

litigant); c.f. Jones v. Jack Henry & Associates, Inc., 2007 WL 4226083, at *2 (W.D.N.C. Nov.

30, 2007) (declining to deem unanswered admissions where pro se litigant never advised that a

failure to respond would result in material matters pertaining to this lawsuit being conclusively

established against him).

                      LEGAL FRAMEWORK OF THE FCA AND AKS

       The Anti-Kickback Statute (“AKS”) specifically forbids any person or entity from

knowingly and willfully offering, paying, soliciting, or receiving remuneration to influence the

referral of items or services reimbursable by a federal healthcare program. 42 U.S.C. § 1320a–

7b(b). The AKS “seeks to ensure that referrals will be based on sound medical judgment and that

health care professionals will compete for business based on quality and convenience, instead of

paying for referrals.” OIG Advisory Op., No. 12-06, at 7 (May 25, 2012). As courts have long

recognized, “[t]he potential for increased costs to the Medicare-Medicaid system and

misapplication of federal funds is plain . . . [these] are among the evils Congress sought to prevent




                                                 3
by enacting the kickback statutes.” U.S. v. Hancock, 604 F.2d 999, 1001-02 (7th Cir. 1979), cert.

denied, 444 U.S. 991 (1979).

       A violation of the False Claims Act, 31 U.S.C. §§ 3729-3733, occurs when a person

“knowingly presents, or causes to be presented, a false or fraudulent claim for payment or

approval” by the United States, 31 U.S.C. § 3729(a)(1)(A) (emphasis added), or “knowingly

makes, uses or causes to be made or used, a false record or statement material to a false or

fraudulent claim…” Id. at §3729(a)(1)(B). “An AKS violation resulting in a federal health care

payment automatically constitutes a false claim under FCA.” U.S. ex rel. Hartnett v. Physicians

Choice Laboratory Services, LLC, 2020 WL 571322, at *3 (W.D.N.C. Feb. 5, 2020) (Bell, J.)

(citations omitted); see also U.S. ex rel. Lutz v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 498

(D.S.C. 2016) (collecting cases).

                                    BACKGROUND FACTS

       Defendant Smith was one of the original owners of PCLS (Ex. 1: Deposition of Joseph

Wiegel (“J.W.”) 42:5-14; Ex. 2: United States of America’s First Request for Admissions to

Defendant Douglas Smith at ¶1).1 James “Jim” Lord was in the business of managing medical

practices through his management company, Optimal Medical Management of Tennessee, LLC

d/b/a Optimed (Ex. 3: Deposition of James Lord (“J.L.”) 13:10-24, 27:22-25; Ex. 2 at ¶9). Lord

and Smith became acquainted in Charlotte, when a physician Lord was working for at the time

suggested he learn more about MedEx, a software program developed by Smith (J.L. 18:6-19).

Lord eventually went into business with Smith, and invested sweat entity in a joint venture related

to the development of MedEx called American Rx (J.L. 18:25-19:16, 20:14-19, 21:8-21).



1
 See also the United States’ Memorandum of Law in Support of its Motion for Partial Summary
Judgment as to Defendant Philip McHugh, which is incorporated in its entirety as if fully set forth
herein.


                                                 4
       Southeast Spine and Pain Associates (“SSPA”) f/k/a Advanced Pain Therapeutics of

Knoxville TN, LLC (“APT”) was a pain clinic in Knoxville, Tennessee, that at times referred

patient samples to PCLS for UDTs (J.L. 44:10-19, 46:7-10; Ex. 2 at ¶3). In 2010, PCLS

aggressively pursued APT as a customer, and APT became one of Physicians Choice Laboratory

Services’ highest-volume referral sources and one of its biggest customers (Ex. 4: Deposition of

John Grove 61:17-62:15; Ex. 2 at ¶5). At that time, APT was owned by Dr. Allen Foster and his

wife, Sonia Foster (Ex. 2 at ¶4). Dr. Allen Foster, however, was incarcerated in or around 2011,

and his wife continued to operate APT until its sale (J.L. 15:10-18; Ex. 2 at ¶6).

       In July of 2012, Sonia Foster contacted Lord in an effort to sell him the practice (J.L. 15:22-

16:4). At the time, Lord discussed the business opportunity with Smith (J.L. 25:4-7). Lord testified

that he suggested to Smith that APT could be used as a “testing site” for their American Rx venture

(J.L. 25:4-14). Specifically, they could “test” how effective utilizing multiple medical management

techniques, including the American Rx “pharmacy” model and PCLS’ UDTs, would be to address

the opioid crisis (J.L. 26:11-15).

       Smith ultimately financed Optimed’s purchase of APT in 2012 (J.L. 56:21-25; Ex. 2 at

¶10). As part of the transaction, on August 13, 2012, Lord caused Portia S. Hutchinson to enter

into a Membership Interest Purchase Agreement with Sonia Foster and APT, whereby Hutchinson

purchased APT for the total price of $834,892, due in certain installments (J.L. 28:12-25; Ex. 5:

Membership Interest Purchase Agreement). At the time, Hutchinson was employed by Optimed as

a nurse practitioner, and the sale was structured in this way to circumvent a Tennessee state law

that prohibited non-physicians from owning pain management practices (J.L. 28:12-25, 29:7-19,

30:7-25). Lord explained that “it was never intended that Portia would have any financial liability

for that purchase. It was always intended that it would be my company that would bear that




                                                 5
financial burden” (J.L. 34:10-14). To that end, Optimed signed a Guaranty Agreement for the

benefit of Sonia Foster to guarantee the Promissory Note executed by Hutchinson (J.L. 34:21-

35:4; Ex. 6: Promissory Note; Ex. 7: Guaranty Agreement).

       Lord could not recall the exact figure, but believed Smith funded between $200,000 and

$250,000 of the initial payments due to Sonia Foster (J.L. 29:20-30:6). Records reflect that to

finance the purchase of APT, on August 27, 2012, Smith first caused his company Smith & Sons

Ent, LLC, a Florida limited liability company, to pay $50,000 to Optimed by check (J.L. 17:21-

25; 38:1-10; Ex. 2 at ¶¶ 14, 15, 16, 18, 19 and p. 24). Then, on September 10, 2012, Smith caused

Smith & Sons Ent, LLC to wire a payment of $250,000 to Optimed (J.L. 40:1-11, 40:19-41:11;

Ex. 2 at ¶¶ 17, 20 and p. 19).2 Lord testified that Optimed then paid Sonia Foster (J.L. 41:12-43:3).

He stated he thought he paid the initial $250,000 to Sonia Foster, and could have kept the additional

$50,000 from Smith (J.L. 56:16-20).

       After the sale, Lord renamed the practice to SSPA (J.L. 14:12-24; Ex. 2 at ¶13). Lord

caused the practice to enter into a management agreement with Optimed, whereby Optimed

performed certain services for SSPA, including financial, insurance, 401k and tax management,

personnel management, IT, and “general troubleshooting” (J.L. 30:16-17, 49:17-15). Lord hired

the practice’s first Medical Director (J.L. 35:10-20), and later, a practice manager (J.L. 49:1-10).

       SSPA used PCLS for confirmation testing in the two years following the purchase by Smith

and Optimed (J.L. 46:9-10). SSPA’s PCLS sales representative was Shaun Thompson, who was

the developer of MedEx and the business partner of Lord and Smith in the American Rx venture

(J.L. 20:13-21:7, 46:24-47:7). In July of 2014, SSPA stopped sending patient urine samples to




2
 In September of 2012, Smith also bought Lord a $36,000 BMW, because, according to Lord,
Smith “hated my car” (which at the time, was a 2000 Cadillac Eldorado) (J.L. 60:2-17).


                                                 6
PCLS because Smith and Lord had a falling out (Ex. 2 at ¶25), or, according to Lord, because

SSPA decided to bring confirmation testing in-house (J.L. 46:7-12). Lord admitted, however, that

at some point in late 2012 or early 2013, his relationship with Smith “went South,” and they

eventually divided up their business ventures and stopped working together (J.L. 55:13-18, 61:3-

16). As part of the split, Lord retained SSPA (J.L. 56:2-7). Following the split, Optimed did not

pay Smith back for any portion of the $250,000 or $300,000 he put towards the purchase of the

practice (J.L. 56:9-15).

       On June 20, 2019 the United States filed its Complaint in Intervention, alleging, among

other things, the above-described kickback scheme (Dkt. 38). Smith was served with the

Complaint on July 26, 2019, and his deadline to file an answer ran on August 16, 2019 (Dkt. 51).

The United States moved for entry of default on November 15, 2019, noting Smith’s failure to

appear, plead, or otherwise defend in the action (Dkt. 91). Smith filed his “answer” on November

19, 2019, and, instead of responding to the specific allegations of the Complaint, stated only that

he “den[ied] all charges, allegations, and wrong-doing,” and requested a jury trial (Dkt. 92). The

Court subsequently denied the United States’ Motion for Entry of Default by text-only order on

December 18, 2019.

       On October 16, 2020, the United States served its First Request for Admissions on Smith

(the “Request”) (Ex. 2). The Request explicitly notified Smith that: (1) A matter is admitted unless,

within 30 days after being served, the party to whom the request is directed serves on the requesting

party a written answer or objection addressed to the matter and signed by the party or its attorney.

A shorter or longer time for responding may be stipulated to under Rule 29 or be ordered by the

court; and (2) A matter admitted under Rule 36 of the Federal Rules of Civil Procedure is

conclusively established unless the court, on motion, permits the admission to be withdrawn or




                                                 7
amended (Id.). Smith has failed to respond to the Request (and his time for doing so has expired)

and Smith has chosen not to participate in this litigation since the filing of his “answer.”

                              ARGUMENT AND AUTHORITIES

I.     SMITH VIOLATED THE ANTI-KICKBACK STATUTE

       To establish a violation of the AKS, the United States must show that: (1) the defendant

offered or paid remuneration; (2) one purpose of the remuneration was to induce the recipient to

prescribe or recommend goods or services for patients, including federal health care program

beneficiaries; and (3) the defendant acted knowingly and willfully. 42 U.S.C. § 1320a-7b(b).

       Courts have broadly defined “remuneration,” interpreting it to mean “anything of value.”

U.S. v. Chang, 2017 WL 10544289, at *7 (C.D. Cal. July 25, 2017) (listing authorities).

“Congress’s intent in placing the term ‘remuneration’ in the statute in 1977 was to cover the

transferring of anything of value in any form or manner whatsoever.” 42 CFR § 1001; 56 Fed.Reg.

35,952, 35,957 (1991). The AKS prohibition applies to “any remuneration (including any

kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind.” 42 U.S.C.

§§ 1320a-7b(b)(1), (2).

       In the context of the AKS, “induce” means to intend to exercise influence over the reason

or judgment of another in an effort to cause the referral of goods or services, and the AKS prohibits

any arrangement where at least one purpose of the remuneration is to induce referrals. U.S. ex rel.

Bartlett v. Ashcroft, 39 F. Supp. 3d 656, 676 (W.D. Pa. 2014); see also U.S. v. Greber, 760 F.2d

68, 72 (3d Cir. 1985) (“If the payments were intended to induce the physician to use Cardio-Med’s

services, the statute was violated, even if the payments were also intended to compensate for

professional services.”); U.S. v. Borrasi, 639 F.3d 774, 782 (7th Cir. 2011) (rejecting the “primary




                                                  8
motivation” theory); U.S. v. McClatchey, 217 F.3d 823, 835 (10th Cir. 2000) (same); U.S. v. Davis,

132 F.3d 1092, 1094 (5th Cir. 1998) (same); U.S. v. Kats, 871 F.2d 105, 108 (9th Cir.1989) (same).

       “Knowingly” and “willfully” mean that a party has acted with a purpose to commit a

wrongful act. U.S. v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 510 (D.S.C. 2016) (citing

McClatchey, 217 F.3d at 829). The United States does not need to prove that the defendant that

knew the arrangement for referrals violated the statute, but only knowledge that the conduct was

unlawful, i.e., ignorance of the law is no excuse. U.S. v. Starks, 157 F.3d 833, 838 (11th Cir. 1998)

(“Indeed, the giving or taking of kickbacks for medical referrals is hardly the sort of activity that

a person might expect to be legal.”). The Government need not prove that a defendant had a

specific intent to violate the AKS. See 42 U.S.C. § 1320a-7b(h).

       1.      Smith pays Lord’s medical management company $300,000

       There is no question that Smith & Sons Ent, LLC’s payments of $50,000 and $250,000 to

Optimed in August and September of 2012, respectively, constitute remuneration under the AKS.

When Smith paid this remuneration, he did so with at least one purpose of inducing the referral of

UDTs for patients, including Medicare beneficiaries, from APT.

       When Sonia Foster took over APT, its referral of patient samples to PCLS for UDT

decreased (Ex. 2 at ¶6). In fact, from mid-June 2012 through August 31, 2012, APT referred no

patient samples to PCLS for urine drug testing (J.L. 82:8-17; Ex. 2 at ¶7). Smith was concerned

about the decrease or cessation in referrals from APT and the resultant lack of revenue generated

by PCLS as a result of APT’s declining business (Ex. 2 at ¶8).

       Smith and Lord discussed Optimed’s purchase of APT—priced over $800,000—on one

occasion, for approximately 30 minutes (J.L. 58:8-14). Smith paid Lord $300,000 without any

written agreements, terms, conditions or expectation of repayment (J.L. 57:15-58:6, 58:22-24).




                                                 9
Lord recruited one of his own employees, Portia Hutchinson, to act as a straw purchaser and owner

of APT, while he took steps to ensure that she would never be financially liable for the practice

(J.L. 34:10-14). When the sale was consummated, Lord took control of its business and operations;

for example, he renamed it, caused it to enter into a management contract with Optimed, hired a

medical director and later a management director, and took over the practice’s finances, personnel,

IT and other issues (J.L. 30:16-17, 35:10-20, 49:1-10, 49:17-15); Ex. 2 at ¶¶ 23, 24). Finally, Lord

initially testified that he understood that when the purchase of APT was finalized, APT would have

to use PCLS for confirmation testing (J.L. 26:21-27:12). Lord later claimed the use of PCLS was

not discussed (J.L. 58:8-21).3 But while Lord testified that he was not involved in medical decision-

making at the practice (J.L. 75:7-13), after Lord took over the practice, it began referring to PCLS

again (J.L. 77:25-78:21, 82:5-17). These facts, about which there is no genuine dispute, show that

Smith paid $300,000 to Lord to finance the purchase of APT in order to induce referrals of UDTs

to PCLS and thereby violated the AKS.

       Smith is not insulated from liability merely by virtue of the fact that Lord was not the

physician sending in the samples, as the AKS also prohibits payments to laypersons who have the

ability to influence or direct referrals. See U.S. v. Vernon, 723 F.3d 1234, 1254 (11th Cir. 2013)

(“[Defendant] argues that because [the kickback recipient] is not a physician, she could not ‘refer’

patients to Medfusion within the meaning of subsection (b)(2)(A) of § 1320a–7b. This argument

wholly fails because the plain language of the statute is not limited to payments to physicians who

prescribe medication. Rather, it speaks broadly to ‘whoever knowingly and willfully . . . pays any




3
 Note that the AKS also provides for criminal penalties for those who solicit or accept bribes or
kickbacks in exchange for referrals. 42 U.S.C. § 1320a–7b(b)(1).



                                                 10
remuneration’ to ‘any person to induce such person . . . to refer an individual’ to Medfusion for an

item or service paid by Medicaid.”) (emphasis in original).

       The Seventh Circuit’s decision in United States v. Polin, 194 F.3d 863 (7th Cir. 1999), is

particularly instructive here. There, the court affirmed AKS convictions of two defendants who

were employees of a pacemaker monitoring service that made payments—based on the number of

patients referred to the defendants’ employer—to an independent sales representative for the

services. Id. at 864-65, 867. The evidence showed that the sales representative was responsible for

selecting an outside monitoring service such as defendants’ company once a physician determined

that such services were necessary and that although “the physician had the right to refuse any

[monitoring] service he chose, . . . [the sales representative] had never been overruled by a

physician during his fourteen year career.” Id. at 865. Ultimately, the Seventh Circuit concluded

that it was a “classic case of an illegal kickback prohibited by 42 U.S.C. § 1320a–7b(b)(2)(A). In

exchange for directing Medicare patients to [the defendant company], [defendants] were willing,

and did, pay [the sales representatives] money.” Id. at 867.

       The same classic kickback case is found here: Smith paid Lord $300,000, which he knew

Lord would use to purchase a medical practice, in exchange for Lord directing the UDTs of that

practice’s patients, including Medicare beneficiaries, to PCLS through his position and influence

as the practice manager. See also U.S. v. Shoemaker, 746 F.3d 614, 629 (5th Cir. 2014)

(“Moreover, sufficient evidence established that the payments to Chandler aimed to induce him to

‘recommend’ Garner's company. 42 U.S.C. § 1320a–7b(b)(2)(B). That is, in paying Chandler,

Garner was not asking for a brochure bearing his company’s name to be distributed to TLMC staff;

rather, enough evidence showed that he wanted Chandler to exploit his personal access to TLMC

executives, including Shoemaker, and to ensure that TLMC favored Garner’s company when it




                                                11
chose nursing services. This conduct is an archetypal example of the undue influence prohibited

by the statute.”) (emphasis added).

       Ultimately, the United States contends that Lord controlled SSPA, in all respects, including

directing providers to send samples for UDTs to PCLS. The only reasonable conclusion that can

be drawn from the fact that Smith paid Lord’s company $300,000 to assist Lord in purchasing a

pain clinic is that he was doing so to induce the referral of samples to PCLS.

       2.      Smith knowingly and willfully violated the AKS.

       As an initial matter, Smith was well aware of the AKS and its implications for health care

providers that bill Medicare—because at one time, he was a licensed medical provider.4 Second,

he paid for Lord’s acquisition of APT, a known PCLS referral source, and there is a lack of

evidence that Smith availed himself of the counsel of his co-owners, colleagues, or the compliance

team at PCLS, before doing so.5 PCLS had a compliance department and written policies or

procedures related to the AKS, and it put on compliance and regulatory training for its sales force,

owners, and Board of Directors, including trainings on the AKS (M.S. 20:13-25; Ex. 10:

Deposition of Alan Campbell (“A.C.”) 26:4-27:9). Smith was, by virtue of his ownership and

membership on the Board, aware of and had access to PCLS’ compliance department, and could

have obtained guidance and counsel as to these payments, but he chose not to (thereby concealing

his conduct from PCLS). See U.S. v. Lusk, 2017 WL 508589 (S.D. W.Va. Feb. 7, 2017)

(concealment of fraud probative of wrongful intent).




4
  Smith was a licensed medical doctor in the State of Florida until he lost his license (Ex. 9:
Deposition of Marcus Sowinski (“M.S.”) 76:1-14).
5
  Wiegel was aware Smith had multiple business ventures with Lord, generally, and testified that
he was nervous Smith and Lord were acting outside PCLS’ “compliance net” (J.W. 57:13-58:7).
Sowinski testified that he learned about Lord’s acquisition of APT either while it was in process
or after the fact, but did not know if Smith was involved (M.S. 78:18-25, 80:24-81:5).


                                                12
       Finally, “evidence of financial gain is particularly probative in a [health care] fraud case to

establish the defendant’s intent to defraud.” U.S. v. Bajoghli, 785 F.3d 957, 966-67 (4th Cir. 2015)

(citing U.S. v. Beverly, 284 F. App’x 36, 40 (4th Cir. 2008); accord U.S. v. Davis, 490 F.3d 541,

549 (6th Cir. 2007); see also U.S. v. Dearing, 504 F.3d 897, 901 (9th Cir. 2007) (discussing

evidence from which a fact-finder could infer willful intent to defraud); U.S. v. Wheeler, 889 F.

Supp. 2d 64, 68 (D.D.C. 2012) (reiterating Davis holding in context of § 1347 health care fraud

prosecution). From approximately 2011 through 2013, PCLS had close to $100 million in profit

and tax distributions among the four owners (A.C. 41:21-42:14). From 2010 through 2014, Smith

received at least $47 million in distributions from PCLS.6

II.    SMITH’S AKS VIOLATIONS GIVE RISE TO FCA LIABILITY

       The United States is entitled to summary judgment under the FCA because, as a matter of

law, Smith’s violations of the AKS also constitute violations of the FCA. Four elements must be

established to prevail under the FCA: (1) Defendant submitted or caused to be submitted claims

for payment to the federal Government; (2) the claims were false or fraudulent; (3) Defendant

acted knowingly; and (4) the falsity or fraud was material to the Government’s payment decision.

31 U.S.C. 3729(a)(1)(A); U.S. ex rel. Badr v. Triple Canopy, Inc., 775 F.3d 628, 634 (4th Cir.

2015) (vacated and remanded on other grounds).

       As to the first element, Smith caused claims tainted by the kickback payments to Lord and

Optimed to be submitted for payment to the federal government. It is undisputed that PCLS

submitted claims for reimbursement7 to the Medicare Program for UDTs performed on beneficiary




6
  This is reflected on his Alabama Department of Revenue Schedule K-1 for tax years 2011-2014.
Copies are available upon request.
7
  A “claim” is statutorily defined as a “request or demand, whether under a contract or otherwise,
for money or property.” 31 U.S.C. § 3729(b)(2).


                                                 13
samples. That PCLS as a company was the one to actually submit the claims does not insulate

Smith. Rather, “[t]he FCA places liability not only on persons who cause false claims to be

submitted . . . but also on those who cause the claims . . . to be false in the first place.” Mason v.

Medline Indus., Inc., 731 F.Supp.2d 730, 738 (N.D. Ill. 2010) (further noting “[t]he wealth of case

law supports the proposition that the FCA reaches claims that are rendered false by one party, but

submitted to the government by another”) (collecting authorities); see also U.S. ex rel. Hutcheson

v. Blackstone Med., Inc., 647 F.3d 377, 390 (1st Cir. 2011) (“We have made clear that unlawful

acts by non-submitting entities may give rise to a false or fraudulent claim even if the claim is

submitted by an innocent party.”).

       As to the second element, “[a]n AKS violation resulting in a federal health care payment

automatically constitutes a false claim under FCA.” U.S. ex rel. Hartnett v. Physicians Choice

Laboratory Services, LLC, 2020 WL 571322, at *3 (W.D.N.C. Feb. 5, 2020) (Bell, J.) (citations

omitted); see also U.S. ex rel. Lutz v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 498 (D.S.C.

2016) (collecting cases). Likewise, the fourth element is met as a matter of law. See Berkeley

Heartlab, Inc., 2017 WL 6015574 (D.S.C. Dec. 4, 2017) (“AKS violations are per se material.”);

U.S. ex rel. Goodman v. Arriva Medical, LLC, 2020 WL 3840446 (M.D. Tenn. July 8, 2020)

(discussing materiality post-Escobar and in the AKS context).

       As to the third element, “[s]cienter under the FCA encompasses actual knowledge,

deliberate indifference, and reckless disregard, but does not require proof of specific intent to

defraud.” Triple Canopy, Inc., 775 F.3d 628, 634 (4th Cir. 2015) (vacated and remanded on other

grounds) (citing 31 U.S.C. § 3729(b)(1)). It is well-established that if a party has the requisite

intent to induce and, as a result, violate the AKS, and causes the submission of claims for payment




                                                 14
to Medicare, then that person also violates the FCA. See U.S. ex rel. McNutt v. Haleyville Med.

Supplies, 423 F.3d 1256, 1259 (11th Cir. 2005).

       The evidence supporting the FCA’s scienter element is the same as that discussed to

support the Government’s contention that Smith acted knowingly and willfully, in violation of the

AKS. Alternately, this evidence demonstrates that Smith acted with reckless disregard, by failing

to make reasonable efforts to ensure that his “financial arrangement” with Lord and Optimed

complied with the AKS before PCLS filed claims with Medicare for reimbursement for tests

ordered by SSPA practitioners. See Heckler v. Cmt. Health Srvs. of Crawford, 467 U.S. 51, 64

(1984) (“As a participant in the Medicare program, respondent had a duty to familiarize itself with

the legal requirements.”).

III.   DAMAGES

       The False Claims Act mandates the assessment of treble damages plus a per-claim penalty.

See U.S. v. Rogan, 517 F.3d 449, 453 (7th Cir. 2008) (citing 31 U.S.C. § 3729(a)); U.S. ex rel.

Drakeford v. Tuomey Healthcare System, Inc., 675 F.3d 394, 397 (4th Cir. 2012). The United

States’ single damages consist of the claims submitted to Medicare that are tainted by a kickback,

and thus false in their entirety. See United States v. Rogan, 459 F. Supp. 2d 692, 726-27 (N.D. Ill.

2006), aff’d, 517 F.3d 449 (7th Cir. 2008) (finding that United States’ damages are the value of

the claims submitted tainted by kickbacks and were established by “competent evidence

introduced by the Government, including the business records of CMS that reasonably fixed those

amounts paid by the Government for services”). Here, the United States’ retained expert, Eric

Hanes, has analyzed the claims data and has identified 5,172 claims submitted by PCLS for UDTs

referred by SSPA providers during the taint period of August 1, 2012 through July 31, 2014 (Ex.

11: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC at ¶¶ 14, 29-32). Hines has further




                                                15
determined that Medicare paid PCLS $2,655,666 in reimbursement for these tainted claims, which

is representative of the single damages to the United States (Id. at ¶14).

       The United States is also entitled to civil penalties in the range of $5,500 to $11,000, which

are calculated on a per-claim basis. See 31 U.S.C. § 3729(a); U.S. ex rel. Drakeford v. Tuomey

Healthcare System, Inc., 675 F.3d 394, 397 (4th Cir. 2012); see also Mikes v. Straus, 274 F.3d

687, 695 (2d Cir. 2001) (“Each submission of the [CMS] – 1500 form … qualifies as a claim made

to the United States” for purposes of calculating penalties); Krizek, 111 F.3d at 940 (accord). The

United States respectfully requests that, upon a finding of liability, the Court treble any single

damages found and impose penalties per claim in the statutory range as appropriate.

                                         CONCLUSION

       The Court should grant the United States’ Motion for Partial Summary Judgment.
       Respectfully submitted this 8th day of December, 2020.


                                              R. ANDREW MURRAY
                                              UNITED STATES ATTORNEY

                                              /s Katherine T. Armstrong
                                              KATHERINE T. ARMSTRONG
                                              NC Bar No. 36305

                                              /s J. Seth Johnson___________
                                              J. SETH JOHNSON
                                              NC Bar No. 53217

                                              /s William T. Stetzer
                                              WILLIAM T. STETZER
                                              NC Bar No. 26983

                                              ASSISTANT UNITED STATES ATTORNEYS
                                              Suite 1650, Carillon Building
                                              227 West Trade Street
                                              Charlotte, North Carolina 28202
                                              Telephone: (704) 344-6222
                                              Email: Katherine.Armstrong@usdoj.gov
                                              Email: Seth.Johnson@usdoj.gov


                                                 16
Email: William.Stetzer@usdoj.gov




  17
                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document will be served on the 9th day of December,

2020, by depositing a copy, correctly addressed and postage prepaid, with the United States Postal

Service, on the below party:

       Douglas Smith
       1915 Chatham Ave.
       Charlotte, NC 28205

                                                    /s Katherine T. Armstrong     ___
                                                    Assistant United States Attorney




                                               18
